Downey, J.
The only question presented in this case is one which has been repeatedly decided by this court. It is as to the right of a second wife, who has no children, in the real estate of her deceased husband, under section 17 and the proviso to section 24 of the statute of descents. In this case, the decedent left surviving him a second wife and one child by his first wife. The widow conveyed the one-third, in virtue of her marriage, in fee, to the appellant. She is now dead, and the female appellee, the child of the deceased husband, claims that the interest conveyed by the widow terminated at her decease, while the appellant insists that he acquired the fee simple by virtue of the widow’s conveyance. This question was decided against the position of the appellant, in Martindale v. Martindale, 10 Ind. 566, and Ogle v. Stoops, 11 Ind. 380.
In Rockhill v. Nelson, 24 Ind. 422, the court was urged to *146overrule the former eases, as it is now urged to overrule all three of the above named cases, but declined to do so. The reasons for adhering to the former rulings are stronger now than they were then. We must adhere to what has been decided. Longlois v. Longlois, ante, p. 60.
The judgment is affirmed, with costs.